THRIVENT SERIES FUND, INC. 625 Fourth Avenue South Minneapolis, Minnesota 55415 February 28, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Thrivent Series Fund, Inc. Form N-CSR Annual Report 1940 Act File No. 811-04603 Ladies and Gentlemen: On behalf of Thrivent Series Fund, Inc. (the Registrant), I am transmitting herewith for filing electronically with the SEC a copy of Registrants Annual Report on Form N-CSR. If you have any questions, please call me at (612) 844-5704. Sincerely, /s/ John L. Sullivan John L. Sullivan Assistant Secretary
